EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Yun on 23 March 2021.
The application has been amended as follows: 
IN THE CLAIMS
The following claims replaces all prior versions of these claims.

(Currently Amended)  A blower comprising:
a motor housing having a longitudinal axis along a length of the blower;
a handle having a gripping portion positioned on a top portion of the motor housing and centered in a lateral direction 
an airflow tube extending from a front portion of the motor housing, the airflow tube having a longitudinal axis that is parallel with the longitudinal axis of the motor housing;
a motor and a fan positioned within the motor housing, the motor driving the fan to blow air out of the airflow tube, the motor and fan positioned so that a majority of the motor and fan lie vertically aligned with and below the gripping portion; and
; and 
wherein the center of gravity of the blower is aligned below the gripping portion of the handle.

8. 	 (Currently Amended)  An inline blower comprising: 
a motor housing having a longitudinal axis;
a handle located on a top portion of the motor housing, the handle having a gripping portion being capable of being grasped by a user;
an airflow tube extending from a front portion of the motor housing, the airflow tube having a longitudinal axis that is parallel with the longitudinal axis of the motor housing;
a motor and a fan positioned within the motor housing, the motor having a motor axis and the fan having a fan axis, the motor axis and the fan axis being parallel with the motor housing longitudinal axis, the motor driving the fan to blow air out of the airflow tube, a majority of the fan is vertically aligned with and below the gripping portion; and
a removable battery to provide power to the motor, the battery positioned below the motor housing at a center along a lateral length of the motor housing so that ; and 
wherein the center of gravity of the blower is aligned below the gripping portion of the handle.

In claim 12, line 13, “the lateral length” has been replaced with -- a lateral length --.
In claim 18, line 2, “the handle form” has been replaced with – the handle forms --.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 and 8 and their dependents, the prior art of record either alone or in combination does not teach or fairly suggest the blower including each and every limitation with the motor, fan and battery positioned in the specific configuration claimed such that a majority of the motor and fan are vertically aligned with and below the gripping portion, the motor and battery being substantially vertically aligned, and the center of gravity of the blower is aligned below the gripping portion of the handle.
This configuration is shown in Applicant’s drawing FIG.’s 2, 2A, 3 and 4, showing the specific center of gravity of the blower resulting from the vertical alignment of the components.  Applicant’s remarks from pages 6-8 of the response filed 5 December 2019 are hereby incorporated into this reasons for allowance.
Reasons for allowance for the remaining claims were provided in the prior Non-Final Office-action of 12 September 2019


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571) 272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746